DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-11 are pending. Claims 2-7 are currently amended. Claims 9-11 are newly added. It appears that no new matter has been added. The amendments to the claims have made mute the means plus function interpretation and accordingly the interpretation is withdrawn. The amendment has required further search and consideration and application of newly cited teaching reference Uehara as discussed in combination with primary reference Dolin. Accordingly this action must be made Final. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 an 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolin (US 8281607) in view of Uehara (US 10352475); 
Claims 4, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolin in view of Uehara as applied to claim 1 above, and further in view of Hansen (US 6460567);
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolin in view of Uehara as applied to claim 1 above, and further in view of Miyashita (JP 08-312821);

Dolin discloses in claim 1:  (see at least annotated figures 1 and 2 below)

    PNG
    media_image1.png
    951
    845
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    737
    media_image2.png
    Greyscale

A valve device (10/110 figures 1-3) comprising: a valve (of 30/130) configured to change a flow state of refrigerant flowing through a circulation path of a refrigeration cycle device (Col 3 ln 22-51, where the expansion valve controls the refrigerant through the supply passage from inlet to outlet ports); and a drive device (at 1002 including the circuit 35 and motor of 30/130, where the circuit controls the valve via the feedback of pressure and temperature signals from the sensors to drive the electric motor 30/130 in this case the rotary motor, Col 3 ln 64-67 to Col 4 ln 1-5) configured to drive the valve (and Col 5 ln 62-67, Col 6 ln 1-13), wherein the valve device is an electric valve device (electrically actuated cartridge type expansion valve Col 5 ln 42-43) using an electric drive unit (the electric rotary motor of 130) as a drive source of the drive device, wherein the drive device includes the electric drive unit, a circuit board (35/135 figure 1 and 2) having a control circuit configured to control a drive of the electric drive unit (as discussed above); and a sensorsensor (temperature or pressure sensors 32/132, 33/133, 36/136) configured to detect a state of the refrigerant, the electric drive unit, the circuit board, and the sensorsensor are housed in a housing (12 and 52) and are electrically connected to each other inside the housing (of 52); the valve device further comprising a base block (12/112) housing the valve, a part of the circulation path of the refrigeration cycle device is defined by the base block (the fluid paths 120, 114 are defined thereby), but Dolin does not explicitly disclose: a liquid tight partition separating the internal space of the housing from the base block (even though it could be argued such a separation is necessary for a properly working expansion valve); nonetheless Uehara teaches:  an internal space of the housing (SP figure 1) and an internal space of the base block (114) are liquid tightly partitioned (via closed tube 100) from each other (for the purpose of for example, controlling refrigerant through the expansion valve while preventing fluid from effecting the operation of the electronics.)     
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide as taught in Uehara for that of Dolin, an internal space of the housing as taught in Uehara, and an internal space of the base block arranged to be liquid tightly partitioned from each other via for example a closed tube as taught in Uehara,  for the purpose of for example, controlling refrigerant through the expansion valve while preventing fluid refrigerant from effecting the operation of the electronics. 

Dolin discloses (as modified for the reasons discussed above) in claim 2: The valve device according to claim 1,  wherein the drive device is integrally fixed to the base block (i.e. the parts move as a unit), the electric drive unit is able to drive the valve housed in the base block (i.e. as seen in figure 3, the electric drive unit 135 fixed in the base block of 112 operates the fluid valve head against the valve seat to open/close the fluid line 114), and the sensor is able to detect a state of the refrigerant flowing in the circulation path formed in the base block (as discussed above.)  

Dolin discloses (as modified for the reasons discussed above) in claim 3: The valve device according to claim 1, wherein the circuit board is positioned farther from the circulation path than the electric drive unit and the sensor are inside the housing (i.e. the circuit board 35/135 is at the top of the valve body and further away from the fluid circulation paths than the temperature sensors and electric drive unit (i.e. rotary motor), as the temperature and pressure sensors extend into the fluid lines, best seen in figure 1.)   

Dolin discloses (as modified for the reasons discussed above) in claim 4:  The valve device according to claim 1, but does not disclose: the sensor is formed [with the electronics and valve] integrated component including a detection element (sensors) and a connection terminal (power wire lines, per Col 6 ln 8-13); but Dolin does not disclose: using a resin molded material for integrating the components; Although Hansen teaches:  using a resin molded material for integrating the components (Col 7 ln 33 – 38 where epoxy resin 71 can be used to impregnate and seal the electronics and sensors and wiring for the purpose of for example, fluidly sealing the unit from for example debris and fluid entrainment, thus protecting the inside of the device.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Hansen for the integrated components of Dolin, a resin molded material to integrate the components as taught in Hansen where an epoxy resin can be used to impregnate and seal the electronics and sensors and wiring for the purpose of for example, fluidly sealing the unit from for example debris and fluid entrainment, thus protecting the inside of the device. 

Dolin discloses (as modified for the reasons discussed above) in claim 5:  The valve device according to claim 4, wherein the sensor has a shape elongated in one direction (i.e. a linear length as seen in figure 1, and from figure 3, appears to be cylindrical), and is arranged such that a longitudinal direction of the sensor is parallel to an arrangement direction of the electric drive unit and the valve (as seen in figure 1). 
If it could be persuasively argued at some future unforeseen date that Dolin figure 3 does not disclose: the sensor shape being parallel to the electric drive unit (central axis); considering that Figure 1 of Dolin teaches the central axis of the drive unit and the sensor lengths are parallel (for the purpose of for example, routing the sensors to the fluid lines in the housing of Dolin; it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the central axis of the drive unit of Dolin figure 3 as taught in Dolin figure 1 with the sensor lengths as parallel to one another, all for the purpose of for example, routing the sensors to the fluid lines in the housing of Dolin, especially considering that placement or rearrangement of parts has been held to involve only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950.)

Dolin discloses (as modified for the reasons discussed above) in claim 6:  The valve device according to claim 5, wherein the circuit board is arranged so as to overlap with the electric drive unit and the sensor (35/135 both overlap the sensors/sensors and the electric drive units.)  

Dolin discloses in claim 7:  The valve device according to claim 1, but does not explicitly disclose: a magnetic coupling disposed on a drive transmission path between the electric drive unit and the valve, wherein the magnetic coupling has a driving-side rotating body arranged to face the drive device, the magnetic coupling has a driven-side rotating body arranged to face the base block that houses the valve, and a space between the driving-side rotating body and the driven-side rotating body is liquid-tightly partitioned; but Miyashita teaches: a magnetic coupling (figure 1, permanent magnets 31/32) disposed on a drive transmission path (along path 21 to 14) between the electric drive unit (22) and the valve (at 14), wherein the magnetic coupling has a driving-side rotating body (31) arranged to face the drive device (20), the magnetic coupling has a driven-side rotating body (32) arranged to face a base block (41) that houses the valve, and a space (filled by 40) between the driving-side rotating body and the driven-side rotating body is liquid-tightly partitioned (40 is a sealing valve case, the arrangement provided for the purpose of transmitting rotational force from the rotary motor to the spindle of the valve, so as to isolate the rotary motor from the fluid but still provide for rotational action of the driven side to threadedly reciprocate the valve head towards and from the valve seat to open and close the valve.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for the valve device of Dolin, as taught in Miyashita, a valve device that includes a magnetic coupling arranged along a drive transmission path as taught in Miyashita between the electric drive unit and the valve of Dolin as taught in Miyashita, wherein the magnetic coupling is provided with a driving-side rotating body arranged to face the drive device, the magnetic coupling also having a driven-side rotating body as taught in Miyashita arranged to face a base block that houses the valve of Dolin as taught in Miyashita, with a space between the driving-side rotating body and the driven-side rotating body is liquid-tightly partitioned as taught in Miyashita via a sealing valve case, all for the purpose of as taught by Miyashita, transmitting rotational force from the rotary motor to the spindle of the valve, while isolating the rotary motor from the controlled fluid but still provide for rotational action of the driven side to threadedly reciprocate the valve head towards and from the valve seat to open and close the valve, thus providing for example an accurate fluid flow control valve, that can be controlled via a stepper/pulse motor as taught in Miyashita. 

Dolin discloses (as modified for the reasons discussed above) in claim 8:  The valve device according to claim 1, wherein the refrigeration cycle device [can] be mounted on a vehicle (the device can be arranged on a vehicle having automotive air conditioning.) Dolin does not disclose that the device is mounted directly on a vehicle; but considering Dolin suggests such an arrangement, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in the refrigeration cycle device as suggested in Dolin, on an automotive vehicle, for the purpose of cooling the air in the vehicle via the device of Dolin. 

Dolin discloses (as modified for the reasons discussed above) in claim 9: The valve device according to claim 1, wherein the circuit board is arranged along a direction orthogonal to an axial direction of the electric drive unit (i.e. the circuit board is orthogonally arranged in figure 2 relative to the central axis of the drive unit or step motor expansion valve.) 

Dolin discloses (as modified for the reasons discussed above) in claim 10: The valve device according to claim 1, wherein the circuit board extends in a longitudinal direction substantially from one end of the housing to an other end of the housing (as seen in figure 2 top down plan view.) 

Dolin discloses (as modified for the reasons discussed above) in claim 11: The valve device according to claim 1, wherein the circuit board (PCB 139 figure 2) is arranged to straddle the electric drive unit and the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753